Case 2:19-cv-00471-JRS-MJD Document 1 Filed 09/27/19 Page 1 of 9 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 JAMES A. MICHAEL

                     Plaintiff,                      CASE NO.: 2:19-cv-00471

         -v-                                         JUDGE:

 ONLINE INFORMATION SERVICES, INC.
                                                     COMPLAINT
                     Defendant.                      JURY DEMAND ENDORSED HEREON


      Plaintiff, James A. Michael, for his complaint against Online Information Services, Inc.

(“Defendant”), states as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection

Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and the Indiana Deceptive Consumer Sales

Act, I.C. 24-5-0.5 et seq. (“IDCSA”), for Defendant’s unlawful collection practices as described

more fully in this complaint.

                                    JURISDICTION AND VENUE

       2.      This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is therefore conferred upon this Court by 15 U.S.C § 1692k and 28 U.S.C. §§ 1331,

1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists for

the state law claim pursuant to 28 U.S.C. § 1367.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts

business in the Southern District of Indiana and the events and/or omissions giving rise to the

claims made in this complaint occurred within the Southern District of Indiana.



                                                 1
Case 2:19-cv-00471-JRS-MJD Document 1 Filed 09/27/19 Page 2 of 9 PageID #: 2



                                              PARTIES

       4.      Plaintiff, James A. Michael (“Mr. Michael”), is a natural adult person residing in

Brazil, Indiana, which lies within the Southern District of Indiana.

       5.      Mr. Michael is a “consumer” as that term is defined by § 1692a(3) of the FDCPA.

       6.      Mr. Michael is a “person” as that term is defined by § 24-5-0.5-2(a)(2) of the

IDCSA.

       7.      Defendant, Online Information Services, Inc. is a North Carolina corporation in the

business of collecting consumer debts on behalf of others within the State of Indiana and

throughout the United States. As such, Defendant regularly uses the mails and/or telephone to

collect, or attempt to collect, delinquent consumer accounts.

       8.      In its communications to consumers, Defendant identifies itself as a “debt collector.”

       9.      Defendant is a “debt collector” as that term is defined by § 1692a(6) of the FDCPA.

       10.     Defendant is a “supplier” as that term is defined by § 24-5-0.5-2(a)(3) of the IDCSA.

       11.     Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and/or insurers at all

times relevant to this action.

                                 FACTS SUPPORTING CAUSES OF ACTION

       12.     On or around September 25, 2019, Mr. Michael checked his credit and noticed

multiple entries bearing Defendant’s name reporting in collections for Endeavor Communications,

one such account was for $292.00 (the “Subject Debt”). Relevant pages from Mr. Michael’s

TransUnion credit report, dated September 25, 2019, are attached to this complaint as Exhibit A.

       13.     Mr. Michael discovered that Defendant updated it’s reporting of the Subject Debt

on his credit report on September 10, 2019. See Exhibit A.


                                                  2
Case 2:19-cv-00471-JRS-MJD Document 1 Filed 09/27/19 Page 3 of 9 PageID #: 3



       14.     On the credit report, the Subject Debt will be reported until January 2020. Upon

information and belief, the Subject Debt was incurred in January 2013.

       15.     On or around September 25, 2019, Mr. Michael telephoned Defendant to discover

more information about the entry appearing on his credit report and the debt Defendant was

attempting to collect from him (the “Phone Call”).

       16.     During the Phone Call, Mr. Michael spoke to a representative that identified

Defendant as a debt collector attempting to collect the Subject Debt.

       17.     During the Phone Call, Defendant’s agent informed Mr. Michael that he owed

Defendant a balance of $292.00 in connection with services provided by Endeavor

Communications and detailed payment plan options.

       18.     The applicable statute of limitations for the Subject Debt states, in relevant part:

               “An action upon promissory notes, bills of exchange, or other written
               contracts for the payment of money executed after August 31, 1982, must
               be commenced within six (6) years after the cause of action accrues.” See
               I.C. § 34-11-2-9.

       19.     Thus, given the applicable six (6) year statute of limitations and the fact that the

Subject Debt has been delinquent since on or around January 2013, as of September 25, 2019, the

date Plaintiff telephoned Defendant, the Subject Debt was a time-barred debt, i.e., it fell outside

the applicable statute of limitations.

       20.     Despite the time-barred status of the Subject Debt, at no point during the Phone

Call did Defendant’s agent advise, disclose or explain to Mr. Michael that the Subject Debt was

time-barred or that Defendant could no longer sue Mr. Michael to collect upon it.

       21.     Despite the time-barred status of the Subject Debt, at no point during the Phone

Call did Defendant’s agent disclose or explain to Mr. Michael that by paying, agreeing to pay any

portion of the Subject Debt, or merely acknowledging the validity of the Subject Debt, it could


                                                  3
Case 2:19-cv-00471-JRS-MJD Document 1 Filed 09/27/19 Page 4 of 9 PageID #: 4



have the effect of resetting the applicable statute of limitations as to the Subject Debt, potentially

subjecting Mr. Michael to further legal liability.

       22.     After a reasonable time to conduct discovery, Mr. Michael believes he can prove

that all actions taken by Defendant as described herein were taken willfully and with knowledge

that Defendant’s actions were taken in violation of the law.

                                             DAMAGES

       23.     Mr. Michael was misled by Defendant’s collections actions, both during the Phone

Call and in Defendant’s credit reporting on the Subject Debt.

       24.     Mr. Michael justifiably fears that, absent this Court’s intervention, Defendant will

continue to attempt to collect payment from him using abusive, deceptive and unlawful means,

and ultimately cause him unwarranted economic harm.

       25.     Due to Defendant’s conduct, Mr. Michael was forced to hire counsel and his

damages therefore include reasonable attorneys’ fees incurred in prosecuting this action.

       26.     After a reasonable time to conduct discovery, Mr. Michael believes he can

demonstrate that all actions taken by Defendant as described in this complaint were taken willfully

and/or with knowledge that its actions were taken in violation of the law.

       27.     Due to Defendant’s conduct, Mr. Michael is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collection agencies from engaging in the unlawful collection practices described herein.

                                  GROUNDS FOR RELIEF
                                          COUNT I
                   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §§ 1692e, e(2)(A), e(8), e(10) and f

       28.     All prior paragraphs are incorporated into this count by reference.

       29.     The FDCPA states, in relevant part:

                                                     4
Case 2:19-cv-00471-JRS-MJD Document 1 Filed 09/27/19 Page 5 of 9 PageID #: 5



                 “A debt collector may not use any false, deceptive, or misleading
                representation or .means in connection with the collection of any
                debt. Without limiting the general application of the foregoing, the
                following conduct is a violation of this section: (2) The false
                representation of -- (A) the character, amount, or legal status of any
                debt; (8) Communicating or threatening to communicate any
                personal credit information which is known or which should be
                known to be false, including failure to communicate that a disputed
                debt is disputed; (10) The use of any false representation or
                deceptive means to collect or attempt to collect any debt or to obtain
                information concerning a consumer.” 15 U.S.C. §§ 1692e, e(2)(A)
                and e(10).

                “A debt collector may not use unfair or unconscionable means to
                collect or attempt to collect any debt.” 15 U.S.C. § 1692f.

       30.      Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(10) and f during the Phone

Call, in conjunction with its September 10, 2019 adverse credit reporting, by attempting to

collect upon the Subject Debt from Plaintiff despite omitting any disclosure of material

information regarding the Subject Debt’s time-barred status and/or potential legal consequences

of Plaintiff paying or agreeing to pay upon the time-barred Subject Debt.

       31.      Defendant knew, or should have known, that the Subject Debt was time-barred, yet

failed to provide complete and/or accurate disclosure of the same to Mr. Michael.

       32.      Such representations and/or omissions, by Defendant, served only to confuse and

intimidate Mr. Michael in the hopes that he waived his rights and affirmative defenses under the

law. Mr. Michael was unable to adequately determine the character and legal status of the Subject

Debt based upon Defendant’s representations and/or omissions, and was unable to adequately

determine the potential legal consequences of making, or arranging to make, a payment on the

Subject Debt.

       33.      As an experienced debt collection agency, Defendant knows that its representations

to consumers concerning the legal status of an alleged debt owed, and the consumer’s rights under



                                                  5
Case 2:19-cv-00471-JRS-MJD Document 1 Filed 09/27/19 Page 6 of 9 PageID #: 6



the FDCPA and applicable statute of limitations, are required to be truthful, complete and accurate,

and disclosed without any intent to misled of deceive.

       34.     As set forth in paragraphs 23 through 27 above, Plaintiff has been harmed and has

suffered damages as a result of Defendant’s unlawful collection practices as described herein.

                                             COUNT II
                     VIOLATIONS OF THE INDIANA DECEPTIVE CONSUMER SALES ACT

       35.      All prior paragraphs are incorporated into this count by reference.

       36.     The IDCSA states:

               “A supplier may not commit an unfair, abusive, or deceptive act,
               omission, or practice in connection with a consumer transaction.
               Such an act, omission, or practice by a supplier is a violation of this
               chapter whether it occurs before, during, or after the transaction. An
               act, omission, or practice prohibited by this section includes both
               implicit and explicit misrepresentations.”
               I.C. 24-5-0.5-3(a).

               “Without limiting the scope of subsection (a), the following acts,
               and the following representations as to the subject matter of a
               consumer transaction, made orally, in writing, or by electronic
               communication, by a supplier are deceptive acts: The violation by a
               supplier of the federal Fair Debt Collection Practices Act (15 U.S.C.
               1692 et seq.), including any rules or regulations issued under the
               federal Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.).”
               I.C. 24-5-0.5-3(b)(20).

       37.      Defendant violated I.C. 24-5-0.5-3(a) and (b)(20) by engaging in unfair, abusive

and deceptive conduct in its transactions with Mr. Michael by, inter alia: (i) attempting to collect

the Subject Debt, during the Phone Call, after omitting the disclosure of information to Mr.

Michael regarding the Subject Debt’s time-barred status, namely, that Defendant could no longer

sue Mr. Michael to collect the Subject Debt; (ii) attempting to collect the Subject Debt during the

Phone Call, after omitting the disclosure of information to Mr. Michael regarding the potential

legal consequences of Mr. Michael paying, or agreeing to pay, upon the Subject Debt; and (iii)



                                                 6
Case 2:19-cv-00471-JRS-MJD Document 1 Filed 09/27/19 Page 7 of 9 PageID #: 7



creating the false impression that Defendant could still sue Mr. Michael to collect the Subject

Debt.

        38.    Defendant knew or should have known, that the Subject Debt was time-barred,

yet failed to provide a complete and/or accurate disclosure of the same to Mr. Michael.

        39.    Defendant intended that Plaintiff rely on its misrepresentations and/or omissions

in order to procure immediate payment of the Subject Debt and/or prevent Mr. Michael from

exercising his rights.

        40.     As pled in paragraphs 23 through 27, Plaintiff has suffered damages as a result of

Defendant’s unlawful collection practices. Plaintiff is entitled to relief pursuant to I.C. 24-5-0.5-

4(a)(1)(2).

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, James A. Michael, respectfully requests that this Court enter

judgment in his favor as follows:

          A. Awarding Plaintiff actual damages, in amounts to be determined at trial, as
             provided under 15 U.S.C. § 1692k(a)(1) and I.C. § 24-5-0.5-4(a)(1)(2);

          B. Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided
             under 15 U.S.C. § 1692k(a)(2)(A);

          C. Awarding Plaintiff statutory damages, in an amount to be determined at trial, as
             provided under I.C. § 24-5-0.5-4(a)(1)(2);

          D. Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as
             provided under 15 U.S.C. § 1692k(a)(3); and

          E. Awarding Plaintiff any other relief as this Court deems just and appropriate.




                                                  7
Case 2:19-cv-00471-JRS-MJD Document 1 Filed 09/27/19 Page 8 of 9 PageID #: 8



DATED this 27th day of September, 2019.               Respectfully Submitted,

                                                        /s/ Kristen C. Wasieleski
                                                      Kristen C. Wasieleski #6303018
                                                      David S. Klain #0066305
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300
                                                      Chicago, Illinois 60601
                                                      (267) 422-1000 (phone)
                                                      (267) 422-2000 (fax)
                                                      kristen.w@consumerlawpartners.com

                                                      Counsel for Plaintiff




                                         JURY DEMAND

    Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                      /s/ Kristen C. Wasieleski
                                                     Kristen C. Wasieleski #6303018
                                                     CONSUMER LAW PARTNERS, LLC




                                                 8
Case 2:19-cv-00471-JRS-MJD Document 1 Filed 09/27/19 Page 9 of 9 PageID #: 9



                  VERIFICATION OF COMPLAINT AND CERTIFICATION


STATE OF INDIANA                        )
                                        ) ss
COUNTY OF CLAY                          )


Pursuant to 28 U.S.C. § 1746, Plaintiff, James A. Michael, having first been duly sworn and upon
oath, verifies, certifies, and declares as follows:


  1.   I am the Plaintiff in this civil proceeding.


  2.   I have read the above-entitled Complaint prepared by my attorneys and I believe that all of
       the facts contained in it are true, to the best of my knowledge, information and belief formed
       after reasonable inquiry.

  3.   I believe that this Complaint is well grounded in fact and warranted by existing law or by a
       good faith argument for the extension, modification, or reversal of existing law.

  4.   I believe that this Complaint is not interposed for any improper purpose, such as to harass
       Defendant, cause unnecessary delay to Defendant, or create a needless increase in the cost of
       litigation to Defendant.

  5.   I have filed this Complaint in good faith and solely for the purposes set forth in it.


  I declare under penalty of perjury that the foregoing is true and correct.




               Executed on this 27th day of September, 2019.




               __________________________________________
                                      Signature




                                                      9
